Citation Nr: 0106753	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for residuals of lung 
cancer, to include as secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

The veteran was originally scheduled for a hearing at the RO 
in January 2000.  However, the veteran submitted a statement 
in January 2000 wherein he withdrew his request for a 
hearing.  Accordingly, the Board will adjudicate the claim 
based on the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran submitted his claims in May 1999.

3.  The veteran's residuals of lung cancer are not related to 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is legally insufficient. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000); Sabonis v. Brown, 6 Vet. App. 
426 (1994).



2.  Residuals of lung cancer were not incurred as a result of 
military service.  38 U.S.C.A. §§ 1110, 1112 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096-2099 (2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records (SMRs) do not reflect 
any evidence of treatment for lung cancer during service.  
The veteran was treated for acute bronchitis in March 1944.  
His April 1946 separation physical examination report was 
negative for any type of lung or pulmonary problem.

The veteran submitted a claim for entitlement to service 
connection for several issues in May 1946.  However, the 
issues are unrelated to the issues on appeal.

The veteran's current claim was received at the RO in May 
1999.  The veteran stated that he had surgery for lung cancer 
in 1993.  The veteran alleged that his lung cancer was 
related to smoking and that he began smoking while in 
service.  

The RO contacted the veteran in June and July 1999, 
respectively.  The veteran was informed of the process for 
developing his claim.  He was also requested to provide 
information regarding his smoking in service.  .

Associated with the claims file are treatment records from 
the University of Iowa Hospitals and Clinics for the period 
from November 1993 to May 1999.  The records reflect 
treatment for cancer of the left lung beginning in November 
1993, with resection of the lung in December 1993.  The 
veteran has received continued follow-up care since that 
time.  

A review of the University of Iowa records does not reflect 
any opinion that relates the veteran's lung cancer to any 
incident of service.  The records note that the veteran is a 
smoker of long duration.  In a November 1993 Fiberoptic 
Bronchoscopy Report, it was indicated that the veteran smoked 
2 packs per day for 60 years.  A review of recorded past 
medical history assessments does not reflect any indication 
that the cancer was present in service, or that it was 
manifest to a compensable level within one year after 
service.  

The veteran's claim was denied in October 1999, with notice 
of the denial provided to the appellant and his 
representative that same month.  The veteran was advised that 
he needed to provide medical evidence establishing a nexus 
between his claimed disability and service.

Associated with the claims file is a Report of Contact, dated 
in October 1999.  The Report of Contact recorded that the 
veteran was informed that his claim for service connection 
for nicotine dependence, and lung cancer as secondary to 
tobacco use in service, should have been denied as not well 
grounded because of legislative change.  The veteran was 
informed that the legislative changed affected claims filed 
after June 9, 1998.  The veteran's position was that the 
government was responsible for his lung cancer because he was 
provided cigarettes in service and has not been able to stop 
smoking.  He claimed that his addiction lead to his cancer.

The veteran was provided a second rating decision in November 
1999 that denied his claim for entitlement to service 
connection for nicotine dependence.  The rating decision 
provided specific information regarding the legislative 
change and its codification at 38 U.S.C. § 1103.  The veteran 
was notified of this action in November 1999.

II.  Analysis

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

A veteran seeking disability benefits must generally 
establish: (1) status as a veteran; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Further, on July 22, 1998, the President signed into law the 
"Internal Revenue Service Restructuring and Reform Act of 
1998."  In pertinent part, this Act created a new statute 
section that prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C.A. § 1103).  The new U.S.C.A. § 
1103 does not preclude establishment of service connection 
based upon a finding that a disease or injury became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any presumptive 
period.  The Act applies to all claims filed after June 9, 
1998.

Initially, the Board notes that the veteran submitted his 
current claim in May 1999.  Accordingly, the prohibitions set 
forth at 38 U.S.C.A. § 1103 (West 1991 & Supp. 2000) apply in 
this case.  In light of the prohibition against claims for 
disabilities attributable to the use of tobacco products 
during service, and as the disposition of this claim is based 
on the law, and not on the facts of the case, the claim for 
entitlement to service connection for nicotine dependence 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In regard to the veteran's claim for entitlement to service 
connection for residuals of lung cancer, there is no medical 
evidence to show that his lung cancer was first manifested in 
service.  Further, there is no evidence that the lung cancer 
was manifested to a compensable degree within one year after 
service.  The University of Iowa records first noted the 
condition in 1993.  None of the treatment records relate the 
veteran's squamous carcinoma to any incident of service.  Nor 
do the records relate it to within a one-year period after 
service.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed lung cancer.  
However, where, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus to service, 
only a qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Causative factors of a disease, such as cancer (squamous 
carcinoma), amount to a medical question; only a physician's 
opinion would be competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The medical etiology of the 
veteran's cancer cannot be established by his lay opinions.  
Grover v. West, 12 Vet. App. 109, 112-133 (1999).

The Board has also considered the veteran's claim under 
continued symptomatology under 38 C.F.R. § 3.303(b) and 
Savage.  However, he still has not provided the required 
nexus through medical evidence.  The holding in Savage does 
not relieve the veteran of the burden of providing a medical 
nexus for his claimed condition.  Voerth v. West, 13 Vet. 
App. 117, 120-121 (1999).

Therefore, without competent evidence that shows that the 
claimed residuals of lung cancer are related to service, the 
veteran's claim for direct service connection must be denied.  
As for the aspect of entitlement to service connection due to 
tobacco use in service, the prior discussion regarding the 
prohibition of 38 U.S.C.A. § 1103 is applicable.  The veteran 
cannot establish service connection for a disability due to 
tobacco use in service.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for residuals of lung cancer.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, 
§ 4, (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102 (2000).

Finally, the Board notes that the RO described the veteran's 
claims as not well grounded.  The Board also notes that the 
VCAA eliminated the requirement for a veteran to submit a 
well-grounded claim.  Accordingly, the Board has adjudicated 
the claims on the merits. 

Further, while the RO may have adjudicated the claims as not 
well grounded, the veteran was afforded full development of 
his claims by the RO.  The veteran was advised in June, July 
and November 1999 of the requirements necessary to support 
his claims for service connection, as well as in the December 
1999 statement of the case.  He was advised of the need for 
medical evidence to establish a nexus between his claimed 
condition and service.  His representative was provided the 
same notification.  VCAA § 3(a), 114 Stat. 2096, 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5102).  Also, the 
veteran provided access to the medical records he believed 
supported his claim.  He did not identify any other source of 
medical evidence that would be beneficial to his claim.  
There is no indication that he has received any VA treatment.  
In short, there is no indication in the file that there are 
any outstanding medical records, to include SMRs that are 
pertinent to the veteran's claims.

The Board has also considered whether the veteran's claims 
should be remanded for a medical examination.  However, the 
VCAA does not require an examination in all cases involving 
claims for service connection.  The VCAA provides for an 
examination for a medical opinion in those cases where there 
is competent evidence of a current disability, and there is 
evidence that the disability or symptoms may be associated 
with the veteran's service.   See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(1)-(2)).  Those circumstances are not present in 
this case.  There is no competent evidence that the veteran's 
lung cancer is associated with his military service.  

The Board notes that, in Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

The Court's decision in Karnas is applicable in this case.  
The VCAA is clearly more favorable to the veteran as he no 
longer has to submit a well-grounded claim to trigger the 
duty to assist.

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim as contemplated under the VCAA.  Accordingly, 
there is no basis to remand the case to the RO.  The Board 
has also considered possible prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993), by the 
Board's review under the VCAA in the first instance.  
However, the Board finds that there is no prejudice to the 
veteran by the Board's actions.  As noted before, the RO 
provided the veteran with essentially the development 
required by the VCAA even though the RO determined that the 
appellant's claims were not well grounded.  The veteran has 
not alleged that there is any outstanding evidence that would 
substantiate his claim.  Rather, he continues to allege that 
he became addicted to cigarettes in service and that smoking 
caused his lung cancer.  The veteran has been made aware of 
the prohibition against such claims and has also been made 
aware of the requirements necessary to establish service 
connection for his lung cancer.


ORDER

Service connection for nicotine dependence is denied.

Service connection for residuals of lung cancer, to include 
as secondary to tobacco use in service, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

